Citation Nr: 0508819	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether rating decisions dated in May 1995 and October 
1996, which denied service connection for low back, left 
knee, heart, and liver disorders, should be reversed on the 
grounds of clear and unmistakable error (CUE).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1968 
to January 1969 and from August 1981 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  Specifically, the RO determined, in 
pertinent part, that the May 1995 rating decision, and the 
October 1996 rating decision confirming the previous denials, 
did not contain CUE and therefore no revision was warranted 
in the prior denials of service connection for low back, left 
knee, heart, and liver disorders.  In The July 2002 decision, 
the RO also denied the issue of entitlement to service 
connection for tinnitus.  

At the personal hearing conducted in San Antonio, Texas 
before the undersigned Acting Veterans Law Judge, in 
September 2003, the veteran testified that he believed that 
the initial rating decision dated May 24, 1995 and subsequent 
October 1996 rating decision contained CUE in denying service 
connection for low back, left knee, heart, and liver 
disorders.  Hearing transcript (T.) at 6, 11.  As such, the 
Board will adjudicate the veteran's CUE claim with respect to 
the May 1995 and October 1996 denials of service connection 
for low back, left knee, heart, and liver disorders.  

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  By rating decisions dated May 24, 1995 and October, 28, 
1996, the RO denied service connection for low back, left 
knee, heart, and liver disabilities; after perfecting a 
timely appeal of the original denial, the veteran withdrew 
his appeal on these issues.  

2.  The correct facts, as they were known at the time of the 
May 1995 and October 1996 rating decisions, were before the 
RO, and the statutory and regulatory provisions extant at 
that time were correctly applied.  

3.  The RO's May 1995 and October 1996 rating decisions do 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

No CUE exists in the May 1995 and October 1996 rating 
decisions for failing to grant service connection for low 
back, left knee, heart, and liver disorders.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim.  The VCAA also 
provided that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Initially, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to motions 
for revision of a rating or Board decision on the grounds of 
CUE.  See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) 
(per curiam order); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Analysis

By the May 24, 1995 rating action, the RO denied service 
connection for low back, left knee, heart, and liver 
disorders.  With regard to the veteran's low back, the RO 
held that an in-service episode of mechanical positional low 
back pain resolved without chronic disability as the post-
service VA examination conducted in April 1995 demonstrated 
that his lumbosacral spine was normal.  With regard to his 
left knee, the RO determined that he had a left knee 
condition which pre-existed his first period of active 
military duty, which was treated during his first period of 
service, but which then resolved without chronic disability.  
In support of this conclusion, the RO cited the service 
medical records from the veteran's second period of active 
military duty, which were negative for left knee treatment, 
as well as the report of the post-service VA examination 
conducted in April 1995, which provided no objective evidence 
of a current left knee disability as X-rays were deemed 
normal.  

With regard to the veteran's heart, the RO held in May 1995 
that, in light of the service medical records (which were 
negative for findings of heart pathology) and the April 1995 
echocardiogram (reflecting a mildly depressed left 
ventricular function and mild mitral regurgitation), the 
veteran did not have a chronic heart disorder, other than 
hypertension, associated with his active military duty.  With 
regard to the veteran's liver, the RO determined in May 1995 
that, although the veteran had abnormal liver function tests 
on two occasions during service, the April 1995 VA 
examination failed to diagnose a liver disorder.  Without 
evidence of chronic low back, left knee, heart, and liver 
disabilities associated with service (and, with regard to the 
veteran's left knee, without competent evidence of permanent 
in-service aggravation of a pre-existing disorder of this 
joint), the RO, in May 1995, denied service connection for 
these disorders.  

On June 5th, 1995, the RO properly notified the veteran of 
the May 24, 1995 rating action which failed to grant service 
connection for low back, left knee, heart, and liver 
disorders.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the denial of his service connection claims.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  Following receipt of additional service medical 
records, in a rating decision dated October 28, 1996, the RO 
confirmed its earlier denials for the subject disorders.  In 
a March 1997 VA Form 21-4138, the veteran withdrew his appeal 
with regard to a heart disorder claimed as ventricular 
systolic dysfunction.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).  Thus, the May 
1995 and October 1996 rating decision became final.  
Additional medical records received during that appeal 
primarily consisted of reports of treatment for, and 
evaluation of, the veteran's cervical spine condition.  

By a March 1998 rating action, the RO granted service 
connection for degenerative joint disease of the cervical 
spine and awarded a 10 percent evaluation for this 
disability, effective from August 1994.  In a May 1998 
letter, the RO notified the veteran of this grant.  Following 
receipt of the notification, the veteran, in two documents 
dated several days later in May 1998, specifically stated 
that he wished to withdraw his appeal with regard to his 
remaining claims.  These statements represent a valid 
withdrawal of the veteran's claims for service connection for 
low back, left knee, heart, and liver disabilities.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.  
Consequently, the May 1995 and October 1996 rating actions, 
denying service connection for low back, left knee, heart, 
and liver disorders became final.  

In September 2003, the veteran admitted that prior to his 
initial entrance into service he had had a knee injury that 
he had been treated for, but his representative noted that 
the veteran met the physical examination standards at both of 
his entrance examinations in November 1968 and in March 1981.  
The veteran contended that while he was on active duty during 
his second period of service he was given crutches and had 
had fluid drained from his left knee, a prime diagnostic 
indication of torn cartilage, meniscal damage therefore 
showing continuing knee problems.  The veteran's 
representative found the RO's characterization that mitral 
valve prolapse was diagnosed by the April 1995 examiner but 
ruled out by an echocardiogram, which revealed mildly 
depressed left ventricular function and mild mitral 
regurgitation as being inconsistent with saying there was no 
record of a chronic heart conditions subject to service 
connection.  The veteran's representative contends that the 
RO's finding that service medical records showing that a 
disorder characterized by low back pain had resolved and no 
low back disorder was shown on VA examination in April 1995 
was inconsistent with the law, which indicates that a chronic 
condition cannot be vitiated by a single examination.  
Lastly, the veteran's representative asserted that the 
veteran had been diagnosed with a liver disorder -- 
hemochromatosis -- in March 1989, November 1991, and 
September 1992 while in service.  Subsequently, he was 
diagnosed with hemochromatosis in 1995.

As extant at the time of the May 1995 and October 1996 rating 
decisions, in order to establish service connection for a 
claimed disorder, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. § 3.303 (1994, 1996).

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1994, 2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (1994, 1996, 2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1994, 1996, 2004).

A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  See also, 
Berger v. Brown, 10 Vet. App. 166 (1997) (which stipulated 
that claims for CUE are based on a review of the facts and 
law extant at the time of the adjudication being attacked).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
Specifically, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant -- appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet. App. 109, 111-12 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face; if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it; 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist; or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

On multiple occasions during the current appeal in the 
present case, the veteran essentially expressed disagreement 
with how the RO evaluated the facts before it at the time of 
the May 1995 and October 1997 decisions.  See, e.g. 
T. at 6-11.  In fact, at the September 2003 personal hearing, 
the veteran's representative specifically expressed his 
belief that, at the time of the May 1995 rating action, 
available "medical evidence was ignored."  T. at 11.  
Furthermore, the veteran has asserted that, at the time of 
the May 1995 rating action, the RO failed to fulfill its duty 
to assist him in the development of his claim.  See, e.g., 
T. at 6.  

These contentions essentially consist of the veteran's 
disagreement with how the RO evaluated the facts before it at 
the time of the May 1995 and October 1996 decisions and with 
the RO's failure to fulfill its duty to assist the veteran.  
As such, the veteran's assertions do not support a 
determination of a very specific and rare kind of error which 
is necessary for the grant of a finding of CUE in the May 
1995 rating action.  See, e.g., Luallen v. Brown, 8 Vet. App. 
92 (1995) and Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In any event, the fact remains that, at the time of the May 
1995 and October rating action denying service connection for 
low back, left knee, heart, and liver disorders, the evidence 
of record did not reflect the presence of chronic low back, 
liver, and disorders other than hypertension associated with 
service (or, with regard to the veteran's left knee, 
competent evidence of permanent in-service aggravation of a 
pre-existing disorder).  Contrary to the September 2003 
testimony, the service medical records show that the 
veteran's left knee was treated with crutches in 1968 during 
his first period of service and that this condition had 
resolved prior to separation in January 1969 and that the 
veteran received treatment for his right, not his left, knee 
during the second period of service.  Although in the medical 
history portion of a March 1989 quadrennial examination 
report reflects that the veteran indicated that he was 
receiving treatment at the Army hospital for back pain, 
medical records for his second period of service reveal that 
his low back pain resolved within the month, the February 
1993 separation examination was negative for clinical 
findings for a low back disorder, and post-service records do 
not reflect complaints of, and treatment for, low back pain 
until 1998.  Other than hypertension, service and post-
service medical records do not show a diagnosis of another 
heart disorder.  Lastly, the veteran's representative 
contended that the veteran had been diagnosed with 
hemochromatosis, but both the service and post-service 
medical records show only preliminary diagnoses of possible 
hemochromatosis, but not an actual diagnosis of this 
disorder, nor a liver biopsy confirming or treatment for 
hemochromatosis (phlebotomy).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Significantly, therefore, after a complete and thorough 
review of the record physically before VA on May 24, 1995 and 
October 28, 1996, the Board concludes that there was a 
tenable basis for both decisions, which denied entitlement to 
service connection for low back, left knee, heart (other than 
hypertension), and liver disorders.  See 38 U.S.C. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1994, 
1996).  These denials are adequately supported by the service 
and post-service medical records and April 1995 VA 
examination report available to the RO at the time of the May 
1995 and October 1996 rating actions.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the May 1995 and October 1996 
decisions did not contain CUE in failing to award service 
connection for low back, left knee, heart, and liver 
disabilities.  In reaching this conclusion, the Board 
observes that the evidence of record at the time of these 
decision was correctly reported.  Also, the pertinent 
statutory and regulatory provisions extant at the time of 
these decisions were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the May 1995 and October 1996 
decisions, were not before the RO; that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time they were made.  See, 
38 C.F.R. §§ 3.104(a), 3.105(a) (2004).  See also, Russell 
v. Principi, 3 Vet. App. 310 (1992).  As such, the Board must 
conclude that the May 1995 and October 1996 rating decisions 
did not contain CUE.  


ORDER

The appeal, based on CUE in May 1995 and October 1996 rating 
decisions, denying service connection for low back, left 
knee, heart, and liver disorders, is denied.  




REMAND

With regard to the claim of entitlement to service connection 
for tinnitus, the Board acknowledges that the service medical 
records are negative for complaints of, treatment for, or 
findings of tinnitus.  At the September 2003 personal 
hearing, the veteran submitted a written statement dated in 
September 2003 from a fellow serviceman, who served as a 
medical officer in the veteran's military unit between 
November 1983 and October 1989.  According to this document, 
the veteran reported to the medical officer that he was 
experiencing "ringing in his ears," and the medical officer 
responded that the condition was characterized as tinnitus.  
In this statement, the medical officer also noted that he had 
no record that any further work-up had been initiated at the 
time of his discussion with the veteran.  

At an April 1995 VA general medical examination, the veteran 
complained of constant tinnitus, which was worse in his left 
ear than his right ear.  But the examiner did not diagnose 
tinnitus.  Furthermore, the VA outpatient treatment records 
which have been obtained and associated with the claims 
folder do not reflect a diagnosis of tinnitus.  In view of 
the medical officer's September 2003 statement, the medical 
history portion of the February 1993 separation examination 
report reflecting a complaint of constant ringing in the 
ears, and the veteran's post-service complaints of ringing in 
his ears, the Board believes that the veteran's claim for 
service connection for tinnitus should be remanded to the RO 
for further development.  In particular, he should be 
afforded a pertinent VA examination to determine the nature, 
extent, and etiology of tinnitus, if found on examination.  

The veteran also testified that, after his discharge from 
active military duty in 1993, all of his treatment has been 
at the local VA medical facility.  The claims file contains 
VA treatment records from August 1994 to March 2002 for the 
veteran.  On remand, the RO should attempt to obtain, and to 
associate with the claims file, copies of VA treatment 
records since March 2002.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1. The RO must review the entire file and 
ensure for the issue remaining on appeal 
that all notification and development 
necessary to comply with 38 
U.S.C.A.§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must request that the claimant 
provide any evidence in his possession 
that pertains to his service-connection 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should obtain copies of all 
records of treatment for tinnitus that 
the veteran has received at the VA 
Medical Center and outpatient clinic in 
San Antonio, Texas since March 2002.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims file.  If records are not 
available, the provider should so state.

3.  Following completion of 1 and 2 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of tinnitus, if 
found.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  All pertinent 
pathology associated with the veteran's 
tinnitus should be noted in the 
examination report.  If tinnitus is 
found, the examiner should then express 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that it is associated with 
the veteran's active military duty.  

The rationale for any opinion expressed 
should clearly be outlined.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  Thereafter, the RO should then 
readjudicate the issue of entitlement to 
service connection for tinnitus.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


